          Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.1 Page 1 of 44




 1 11   Anton Ewing (NOT AN ATTORNEY)
        3077 B Clairemont Drive #372
 2   II San Diego, CA 92117

 3
                                                                 Sep 21 2020
 4   II Plaintiff In   Pro Per
 5                                                                 s/ vanessac



 6

 7                     THE UNITED STATES FEDERAL DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA
 9


10 11     Anton Ewing,                                  Civil Case No. '20CV1873 AJB BLM
11                      Plaintiff,                      COMPLAINT
                                                          1. NEGLIGENT VIOLATIONS OF
12              vs.                                          THE TELEPHONE
13                                                           CONSUMER PROTECTION
     II
     II Synergy Finance, LLC, a Wyoming                      ACT [47 U.S.C §227 (b)]
14
                                                          2. WILLFUL VIOLATIONS OF
15
          Limited Liability Company;                         THE TELEPHONE
          Ryan Smith, an individual,                         CONSUMER PROTECTION
16 11                                                        ACT [47 U.S.C. §227(b)]
17
                        Defendants.                       3. NEGLIGENT VIOLATIONS OF
                                                             THE TELEPHONE
18                                                           CONSUMER PROTECTION
                                                             ACT [47 U.S.C. §227 (c)]
19
                                                          4. WILLFUL VIOLATIONS OF
20                                                           THE TELEPHONE
                                                             CONSUMER PROTECTION
21
                                                             ACT [47 U.S.C. §227(c)]
22                                                        5. VIOLATION OF CALIFORNIA
                                                             INVASION OF PRIVANCY
23                                                           ACT [PC §632.7 §637.2]
24
                                                        JURY TRIAL REQUESTED
25                                                  )

                                      PLAINTIFF'S INITIAL COMPLAINT- 1
                                                                                           20CV
           Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.2 Page 2 of 44




                 Plaintiff Anton Ewing ("Plaintiff'), an individual, alleges the following upo
 2
          information and belief based upon personal knowledge:
 3

 4                                   I. NATURE OF THE CASE
 5
          1.     On or about June 1, 2020, the Southern District of California Federal Distric
 6
          Court modified, amended and otherwise changed Civil Local Rule 83 .3 to read as
 7
          what is now Local Rule 2.1.
 8
          2.     In Local Rule 2.1 it states: "We-- judges, lawyers, court staff, parties-all
 9 11
          have a responsibility in ensuring that we preserve the legacy of this institution by
10
          conducting ourselves according to the Golden Rule-to treat others as we
11 11     ourselves would like to be treated."
12   11 3.       The federal judges of the Southern District stated in LR 2.1 that "[a]lthough
13 11     adversarial, the experience does not have to, and should not, be antagonistic or
14 11     hostile." Plaintiff hopes that defendant's attorney will not engage in behavior that
15 11     brings discredit to the Bar and the courts.

16   11 4.       Importantly, the federal judges of the Southern District went on to say, at L

17   II 2.l(a)(l), that "[c]ivility is paramount and not to be confused with weakness.
18   11   Civility in action and words is fundamental to the effective and efficient
          functioning of our system of justice and public confidence in that system."
19
          5.     Moreover, the federal judges of the Southern District went even further to
20
          say, in LR 2.1, that "[n]o one is above the law and, equally important, no one is
21
          entitled to act in such a way that erodes the public's trust in the administration of
22
          justice."
23
          6.     The federal judges of the Southern District stated, at LR 2.1, that "[t ]his
24
          court is committed to ensuring that all who work within it and come before it treat
25
          each other with decency, dignity, and respect."

                                      PLAINTIFF'S INITIAL COMPLAINT- 2
                                                                                                  20CV
          Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.3 Page 3 of 44




 1   117.         At LR 2.l(a)(3) the federal judges of the Southern District stated "[w]e
2    11 expect lawyers to treat adverse witnesses, litigants and opposing counsel with

3         courtesy, fairness and respect."

4
          8.      Plaintiff is hopeful that "the court expects that all who practice in this court
          will adhere to this Code of Conduct in all of their interactions within the courts of
5
          this judicial district, in order to nurture, rather than tarnish, the practice of law."
6
     II
          9.      Plaintiff brings this action seeking damages and any other available legal or
7
          equitable remedies resulting from the illegal actions of Synergy Finance, LLC, a
s    11
          California corporation ("SYNERGY FINANCE") and its owner, officer, sole
9
          member and Manager, Ryan Smith ("Ryan Smith"), in negligently, knowingly,
10
          and/or willfully contacting Plaintiff on Plaintiffs cellular telephone and landline
11
          home phones in violation of the Telephone Consumer Protection Act, 47. U.S.C. §
12
          227 et seq. ("TCPA") and related regulations, specifically the National Do-Not-
13
          Call provisions, thereby invading Plaintiffs privacy. Further, Defendants each
14        violated California's Invasion of Privacy Act (CIPA) by illegally recording the
15   11 telemarketing calls they made to Plaintiff without disclosing that such calls were
16   II being recorded by Defendants, all in violation of PC §637.2 and PC §632.7. This

17        case involves more than one call in violation of the TCPA and CIP A.
18        10.     Synergy Finance, LLC is the agent of Ryan Smith because Ryan Smith has

19        directed and controlled said entity, including the criminal acts violating 47 USC

20        §501.

21
     II 11.       Throughout the below listed paragraphs in this lawsuit, where the word

22
     II "Defendants" is used and employed, it shall be and is intended to include
          Defendant Ryan Smith as an individual as well as in his capacity as the sole owner
23   II
          and officer of Synergy Finance, LLC and Defendant Synergy Finance, LLC, as
24   II
          the alter ego of Ryan Smith. Synergy Finance, LLC is both the alter ego of Ryan
25
          Smith and the agent of Ryan Smith.
                                       PLAINTIFF'S INITIAL COMPLAINT- 3
                                                                                                     20CV
          Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.4 Page 4 of 44




 1   11 12.      Plaintiff received the following calls to Plaintiffs cellular telephone of 619-
 2   11719-9640 from Defendants or from Defendant's hired and controlled agents at the
 3   II specific direction of Defendant SYNERGY FINANCE:

 4
                    a. Originating Number 917-387-4181 on 09/18/2020 at 12:25 PM

 5
                    b. Originating Number 917-387-4181 on 09/18/2020 at 1:00 PM
                 On each of the above listed calls, the telemarketing agents of Defendants
 6
          stated that they were calling from SYNERGY FINANCE and attempting to sell
 7
          Plaintiff a loan.
 8
          13.    Defendant Ryan Smith ordered and overtly directed his third party
 9
          telemarketing agents that he hired and paid to robocall Plaintiff. Ryan Smith knew
10
          he was using or directing the use of an ATDS and directed his telemarketing agents
11
          to use and employ an automatic telephone dialer (specifically a Vicidial dialer) to
12
     II call Plaintiff repeatedly.
13   11
          14.    Defendants have purposefully directed their activities into California by
14
          calling Plaintiffs 619 area code and by employing a web page that is able to be
15        viewed California.
16                                   II. JURISDICTION & VENUE
17
          15.    Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff, a
18 11
          resident of California, seeks relief from the United States Federal District Court,
19   11 Southern District of California. For each TCPA subsection (b and c), Plaintiff also
20   II seeks up to $1,500.00 in damages for each call in violation of the TCPA, which,

21   11 when all calls are added up, exceeds the threshold required for federal court
22   11 jurisdiction.
23 11     16.    The Court has ancillary jurisdiction, in its discretion, over the attendant state

24 11     law claims, including but not limited to California's Penal Code §637.2, et seq. and

25 11
          Civil Code §1770(a)(22)(A).


                                      PLAINTIFF'S INITIAL COMPLAINT-4
                                                                                                     20CV
          Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.5 Page 5 of 44




          17.    This Court also has federal-question subject matter jurisdiction over the
 2   II Plaintiff's   TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a
 3   11 federal statute. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368,372 (2012).
 4   11 18.    This Court has personal jurisdiction over Defendants Synergy Finance, LLC

 5
          and Ryan Smith because a substantial part of the wrongful acts alleged in this
          Complaint were committed in California and because SYNERGY FINANCE has
 6
          significant contacts and assets in California. For example, Synergy Finance, LLC
 7
          and Ryan Smith made illegal telemarketing robocalls to Mr. Ewing, with area code
 8
          619, while he was in California. Synergy Finance, LLC and Ryan Smith have also
 9
          subjected themselves to personal jurisdiction in California because they are
10
          running and abetting said criminal operation.     See 47 USC §501. Data Disc, Inc.
11
          v. Systems Technology Associates, Inc., 557 F.2d 1280, 1285 (9th Cir. 1977).
12
     II Ballard v. Savage, 65 F .3d 1495, 1498 (9th Cir. 1995).
13
          19.    Venue is proper in the United States District Court for the Southern District
14
          of California pursuant to 28 U.S.C. § 139l(b) and because Defendants do business
15   11 within the State of California and Plaintiff resides within the County of San Diego.
16   1120.       Defendants have purposefully directed their activities into California and
17   II have    thus enjoyed the benefits and protections of California law.
18   1121.       The Ninth Circuit employs a three-part test to determine whether the
19   II defendant's    contacts with the forum state are sufficient to subject it to_specific

20 11 jurisdiction.    Ballardv. Savage, 65 F.3d 1495, 1498 (9th Cir. 1995). Under the

21        three-part inquiry, specific jurisdiction exists only if: (1) the out-of-state defendant
     II
22 11
          purposefully availed itself of the privilege of conducting activities in the forum,
          thereby invoking the benefits and protections of the forum's laws; (2) the cause of
23
          action arose out of the defendant's forum-related activities and (3) the exercise of
24   II
          jurisdiction is reasonable. Myers v. Bennett Law Offices, 238 F.3d 1068, 1072 (9th
25
          Cir. 2001 ). The plaintiff bears the burden of satisfying the first two prongs of this
                                      PLAINTIFF' S INITIAL COMPLAINT- 5
                                                                                                     20CV
          Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.6 Page 6 of 44




          specific jurisdiction test. Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797,
2    11   802 (9th Cir. 2004 ). "If the plaintiff succeeds in satisfying both of the first two

3 11 prongs,      the burden then shifts to the defendant to 'present a compelling case' that

4
     II the exercise of jurisdiction would not be reasonable." Id.
                                              III. PARTIES
5

6    11
          22.   Plaintiff, Anton Ewing. ("Plaintiff'), is an individual and resident in

7
          California.

 8
          23.   Defendant Synergy Finance, LLC is a vociferous robo-dialing telemarketer,
          and is a "person" as defined by 47 U.S.C. § 153 (39).
 9
          24.   The above named Defendant Synergy Finance, LLC, and its subsidiaries and
10
          agents, as well as Ryan Smith, are collectively referred to as "Defendants." The
11
          true names and capacities of the Defendants sued herein as DOE DEFENDANTS 1
12
          through 10, inclusive, are currently unknown to Plaintiff, who therefore sues such
13
          Defendants by fictitious names. Each of the Defendants designated herein as a
14
          DOE is legally responsible for the unlawful acts alleged herein. Plaintiff will seek
15
          leave of Court to amend the Complaint to reflect the true names and capacities of
16
          the DOE Defendants when such identities become known.
17
          25.    Plaintiff is informed and believes that at all relevant times, each and every
18        Defendant was acting as an agent and/or employee of each of the other Defendants
19 11     and was acting within the course and scope of said agency and/or employment wit
20 11     the full knowledge and consent of each of the other Defendants. Plaintiff is
21        informed and believes that each of the acts and/or omissions complained of herein
22        was made known to, and ratified by, each of the other Defendants. Defendants

23        controlled every aspect of its agent's operations including the scripts to be read on

24        each call and the fact that Defendant required its agent to record each

25
          telemarketing call. Synergy Finance, LLC is and was, at all times relevant to this


                                      PLAINTIFF'S INITIAL COMPLAINT- 6
                                                                                                  20CV
        Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.7 Page 7 of 44




        action, a knowingly and intentionally authorized and controlled agent of Ryan
 2 11   Smith.
 3                                         IV. FACTUAL ALLEGATIONS

 4
        26.        On or about May 1, 2020, Defendants contacted Plaintiff on Plaintiffs

 5
        telephone number ending in -9640, in an attempt to solicit Plaintiff to purchase
        Defendant's loan products. There was also a very distinct bubble popping sound at
 6
        the beginning of the call that indicates an ATDS was used to initiate and dial
 7
        Plaintiffs telephone number that is itself registered on www.donotcall.gov since
 8
        2012.
 9
        27.        Defendant Synergy Finance is defaulted and defunct according to the
10
        Wyoming Secretary of State. Synergy Finance is headquartered in New York.
11
        28.        Plaintiff is suing for all calls made by SYNERGY FINANCE. That is
12
        because the settlement agreement provides that if they breach the agreement to
13
        never call ever again, then they will be liable for all prior calls. That is why
14
        Plaintiff hereby alleges and asserts a cause of action for each call in 2018, each call
15      in 2019 and each call in 2020.
16      29.        Defendant Synergy Finance, LLC, is an entity formed in Wyoming on
17      February 20, 2016 as Secretary of State ID number 2016-000707023.
18      30.        Defendant Synergy Finance, LLC used a "Vicidial" ATDS system to
19      robodial Plaintiff on Plaintiffs cell phone to sell Plaintiff a medical device.
20      SYNERGY FINANCE purchased, setup and activated the Vicidial system.

21      31.        Defendants are being sued for violating 47 USC §227(b)(l)(A), 47 USC

22
        §227(c)(5), California Civil Code 1 §1770(a)(22)(A) and PC §§632.7 and 637.2.

23

24
        1
            Disseminating an unsolicited prerecorded message by telephone without an unrecorded, natural voice first
25
        informing the person answering the telephone of the name of the caller or the organization being represented, and

                                               PLAINTIFF'S INITIAL COMPLAINT- 7
                                                                                                                            20CV
          Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.8 Page 8 of 44




          32.      Defendant Synergy Finance, LLC is located at 4 East 116th Street, New
 2 11     York, New York 10029 and 100 William Street, 7th Floor, New York, New York
 3   11   10038.

 4
          33.      Synergy Finance is also known as Quick Access Capital.
          34.      Ryan Smith is an officer of Defendant Synergy Finance, LLC
 5
          35.      Ryan Smith is an owner of Defendant Synergy Finance, LLC
 6
          36.      Synergy Finance, LLC does not have a California license to engage in the
 7
          sale of loan products.
 s   11
          3 7.     Defendant has failed to obtain a bond as required of all telemarketing
 9
          organizations in California and was sued in TCP A case 19-cv-01618 in Illinois.
10
          38.      Synergy Finance, LLC is illegally doing business in California.
11
          39.      Synergy Finance, LLC has failed to register as a telemarketer in California
12
          with the California Department of Justice.
13
          40.      Defendant has failed to obtain a telemarketers bond in California as required
14
          by the California Department of Justice.
15        41.      Synergy Finance, LLC exerts agency type control over their third party
16        telemarketing lead source.
17        42.      Synergy Finance, LLC requires its lead source to ask certain questions of the
18        prospective clients before the lead source can transfer the call to Synergy Finance,
19        LLC employees.

20        43.      Synergy Finance, LLC began harassing Plaintiff on or about May 1, 2020 at

21        which time Plaintiff expressly told Defendants to stop calling and to send a written

22
          copy of its Do Not Call policy. Then Defendants called again and again over two

23

24
          either the address or the telephone number of the caller, and without obtaining the consent of that person to listen to
25
          the prerecorded message.

                                                PLAINTIFF'S INITIAL COMPLAINT- 8
                                                                                                                                    20CV
          Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.9 Page 9 of 44




 1   11   more times. None of the Defendants has sent a written copy of their do not call
 2 11     policy. All calls complained of in this lawsuit are within the four year statute of
 3        limitations.

 4        44.    Plaintiff did not consent to, nor give permission for, the subsequent calls

 5
          made by Defendants to Plaintiff.

 6   II
          45.    Often telemarketers higher controlled third parties to do their initial illegal
          calling in violation of the TCPA. The initial lead source always plays coy and will
 7
          not divulge who they are or who they are working for. That in and of itself is a
 8
          violation of the FCC's Telemarketing Sales Rule and actionable under 47 USC
 9
          §227( C )(5).
10
          46.    Further, consent to be telemarketed on the phone must be in writing and
11
          signed by the person called. Plaintiff did not sign any consent to be called. In fact,
12
          SYNERGY FINANCE and Dovalina signed an agreement to never call Plaintiff
13
     11 ever    agam.
14
          47.    Defendant Ryan Smith directly called Plaintiff on his DNC registered phone
15   II in violation of the TCPA.     That is a fact that will be proven at trial.
16   1148.       The TCPA causes of action (47 USC §227(b) and (c)) filed herein for, inter
17   11 alia, illegal telemarketing to Plaintiffs DNC registered cellular phone through the
18   11 use of an ATDS is expressly alleged against Defendant Synergy Finance, LLC and
19   11 Defendant Ryan Smith.

20   11 49. Synergy Finance, LLC has been illegally calling Mr. Ewing, without his
21
        consent, with autodialed and prerecorded calls ("robocalls") as well as "live-
22        transfer" calls using an ATDS. Mr. Ewing brings this action under the Telephone

23   11
          Consumer Protection Act, 47 U.S.C. § 227 ("TCPA"), in hopes that an injunction
          and damages will encourage Synergy Finance, LLC and Ryan Smith, to change
24
          their ways. To be clear, Plaintiff is suing Synergy Finance, LLC and Ryan Smith
25
          for the directly dialed calls and the calls made through their hired and controlled
                                      PLAINTIFF'S INITIAL COMPLAINT- 9
                                                                                                   20CV
      Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.10 Page 10 of 44




 1   11 telemarketing call center agents.
 2   11 50.       Ryan Smith is conspiring with Synergy Finance, LLC to violate the TCP A
 3   11 and telemarketing California citizens and residents without advance written
 4
        consent.

 5
          51.     Defendants used an "automatic telephone dialing system" as defined by 4 7

 6   II
          U.S.C. § 227(a)(l) to place its call to Plaintiff seeking to solicit its lending
          services.
 7
          52.     Defendants both contacted or attempted to contact Plaintiff from telephone
 8
          numbers confirmed to be Defendant Ryan Smith's numbers.
 9
          53.     Defendant's calls constituted calls that were not for emergency purposes as
10
          defined by 47 U.S.C. § 227(b)(l)(A).
11
          54.     During all relevant times, Defendants both did not possess Plaintiffs "prior
12   11
          express consent" to receive calls using an automatic telephone dialing system or an
13
     11   automatic telephone dialing system or an artificial or prerecorded voice on its
14
     II cellular telephone pursuant to 47 U.S.C.§227(b)(l)(A).        At no time did Plaintiff
15   11 provide, give or grant express written permission to be called nor to be robo-dialed
16   11 by Defendants or its agents.
11   1155.        Further, Plaintiffs cellular telephone number ending in -9640 was added to
1s II the       National Do-Not-Call Registry on or about February 16, 2012.
19   1156.        Defendants placed multiple calls soliciting its business to Plaintiff on his
20   II telephone ending in -9640.

21        57.     Such calls constitute solicitation calls pursuant to 47 C.F.R. § 64.1200(c)(2)

22
          as they were attempts to promote or sell Defendant's services.
          58.     Plaintiff received numerous solicitation calls from Defendants within a 12-
23
          month period.
24   II
          59.     Defendants continued to call Plaintiff on his telephone number -9640 in an
25
          attempt to solicit its services and in violation of the National Do-Not-Call
                                      PLAINTIFF'S INITIAL COMPLAINT- 10
                                                                                                   20CV
     Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.11 Page 11 of 44




 1 11     provisions of the TCP A.
 2 11     60.      Plaintiff was harmed by the acts of all defendants in at least the following
 3 11     ways: Defendants illegally contacted Plaintiff via his telephone for solicitation

 4 11
          purposes, thereby invading the privacy of Plaintiff whose telephone number was

 5
          on the National Do-Not-Call Registry. Plaintiff was concretely damaged thereby.
          61.     Plaintiff is suing as a person that received numerous solicitation calls from
 6
          Defendants within a 12-month period, who had not granted Defendants prior
 7
     11
          express consent and did not have an established business relationship with
 & 11
          Defendants.
 9
          62.     Defendants illegally recorded each telemarketing call that it made to
10
          Plaintiff in violation of California Penal Codes §632. 7 and §63 7 .2. Defendants
11
          owe Plaintiff $5,000 for each and every illegally recorded call.
12
          63.     The TCPA provides a private cause of action to persons who receive calls in
13
          violation of§ 227(b). 47 U.S.C. § 227(b)(3).
14
          64.     The TCPA makes it unlawful to make telemarketing solicitations to
15        telephone numbers on the National Do Not Call Registry. 47 U.S.C. § 227(c); 47
16   II C.F.R.     § 64.1200(c)(2).
11 11     65.     The TCPA provides a private cause of action to persons who receive calls in
18 11     violation of§ 227(c). 47 U.S.C. § 227(c)(5).
19        66.      47 USC §501 provides that it shall be unlawful to violate 47 USC §227(b).
20        67.     The term ATDS 2 as used and mentioned herein is as defined by the TCPA

21        and by the 9th Circuit Court of Appeals in the recent Marks vs. Crunch San Diego,

22

23
          2
              "we conclude that the statutory definition of ATDS includes a device that stores
24
          telephone numbers to be called, whether or not those numbers have been generated
25
          by a random or sequential number generator."
                                       PLAINTIFF ' S INITIAL COMPLAINT- I 1
                                                                                                  20CV
     Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.12 Page 12 of 44




 1 11 LLC       case. D.C. No 14-cv-00348 BAS BLM.
 2 11                                         V. STANDING
 3 11     68.    The court must evaluate lack of statutory standing under the Rule 12(b)(6)

 4        standard. Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011). However,

 5
          because Plaintiff is proceeding pro se, his complaint "must be held to less stringent
          standards than formal pleadings drafted by lawyers" and must be "liberally
 6
     II
          construed." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (reaffirming
 7   11
          standard for pro se complaints post-Twombly). The Ninth Circuit has concluded
 8
          that the court's treatment of pro se filings after Twombly and Iqbal remain the same
 9
          and pro se pleadings must continue to be liberally construed. Hebbe v. Pliler, 627
10
          F.3d 338, 342 (9th Cir. 2010); see also McGowan v. Hulick, 612 F.3d 636, 640-42
11
          (7th Cir. 2010); Bustos v. Martini Club Inc., 599 F.3d 458, 461-62 (5th Cir. 2010);
12
     "Harris v. Mills, 572 F.3d 66, 71-72 (2d Cir. 2009) (noting that even following
13
     11   Twombly and Iqbal, "we remain obligated to construe a prose complaint
14
          liberally").
15        69.    Standing is proper under Article III of the Constitution of the United States
16 11     of America because Plaintiffs claims state:
17               A valid injury in fact;
18               which is traceable to the conduct of Defendants;
19 11            and is likely to be redressed by a favorable judicial decision. See, Spokeo,
20   11
          Inc. v. Robins, 578 U.S. __(2016) at 6, and Lujan v. Defenders of Wildlife, 504

21        U.S. 555 at 560. In order to meet the standard laid out in Spokeo and Lujan,

22
     11   Plaintiff must clearly allege facts demonstrating all three prongs above.
                 The "Injury in Fact" Prong
23
          70.    Plaintiffs injury in fact, must be both "concrete" and "particularized" in
24   II
          order to satisfy the requirements of Article III of the Constitution, as laid out in
25
          Spokeo (Id.). For an injury to be "concrete," it must be a de facto injury, meaning
                                      PLAINTIFF ' S INITIAL COMPLAINT- 12
                                                                                                  20CV
     Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.13 Page 13 of 44




 1 11     that it actually exists. In the present case, Plaintiff was called on his phone at least
 2   11   five times by all Defendants. In fact, Plaintiff expressly informed all Defendants t
 3 11     cease and desist from all future telemarketing on the very first call. Such calls are

 4        a nuisance, an invasion of privacy, and an expense to Plaintiff in multiple ways.

 5
          Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637,638 (7th Cir. 2012). Each

 6 II
          Defendant's invasion of Plaintiffs right to privacy is further exacerbated by the
          fact that Plaintiffs phone number, at all times relevant to this litigation, was on the
 7
          National Do-Not-Call Registry ( hereinafter, "DNC Registry"). As well, Plaintiff
 8
          had no prior business relationship with Defendant Ryan Smith prior to receiving
 9   II
          the seriously harassing and annoying calls by Synergy Finance, LLC. All of
10
          Plaintiffs injuries are concrete and de facto. For an injury to be "particularized"
11
          means that the injury must "affect the plaintiff in a personal and individual way."
12
     II Spokeo, Inc. v. Robins, 135 S.Ct. 1540, 578 US._ (2016) at 14. In the instant
13   11
          case, it was Plaintiffs phone that was called and it was Plaintiff who answered the
14
          calls. It was Plaintiffs personal privacy and peace that was invaded by both
15        Defendant's persistent phone calls using an ATDS and a pre-recoded message,
16 11     despite Plaintiff having no prior business relationship with either Defendant and
17 11     Plaintiffs attempt to avoid the damage by registering his number on the DNC
18 II     Registry.
19              The "Traceable to the Conduct of Defendant" Prong

20        71.   The second prong required to establish standing at the pleadings phase is

21
          that Plaintiff must allege facts to show that their injury is traceable to the conduct

22
          of Defendants. In the instant case, this prong is met by the fact that the calls to
          Plaintiffs cellular phone were placed either by Defendants directly, or by
23
          Defendant's agent at the express direction and control of all defendants. See
24   II
          Jones v. Royal Admin. Servs., 866 F.3d 1100 (9th Cir. 2017) ten factor test from
25
          the 9th Circuit and Civil code §2307.
                                     PLAINTIFF'S INITIAL COMPLAINT- 13
                                                                                                     20CV
     Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.14 Page 14 of 44




              The "Injury is Likely to be Redressed by a Favorable Judicial Opinion"

2    11Prong

3       72.   The third prong to establish standing at the pleadings phase requires Plaintifi

4
        to allege facts to show that the injury is likely to be redressed by a favorable

5
     II judicial opinion. In the present case, Plaintiff's Prayers for Relief includes a
        request for damages for each call made by all defendants, as authorized by statute
6
        in 47 U.S.C. § 227. The statutory damages were set by Congress and specifically
 7
        redress the financial damages suffered by Plaintiff. Furthermore, Plaintiffs
 8
        Prayers for Relief requests injunctive relief to restrain Defendants from the alleged
 9
        abusive practices in the future. The award of monetary damages and the order for
10
        injunctive relief redress the injuries of the past and prevent further injury in the
11
        future. Because all standing requirements of Article III of the U.S. Constitution
12
        have been met, as laid out in Spokeo, Inc. v. Robins, 578 U.S._ (2016), Plaintiff
13
        has standing to sue all defendants on the stated claims.
14
        73.    "To establish injury in fact, a plaintiff must show that he or she suffered 'an
15 11   invasion of a legally protected interest' that is 'concrete and particularized' and
16   II 'actual or imminent, not conjectural or hypothetical."' Spokeo. at 1548 (quoting

11 II Lujan,   504 U.S. at 560). The Supreme Court noted that concreteness is quite
18 11   distinct from particularization. Id. An injury is "particularized" if it affects "the
19 11   plaintiff in a personal and individual way."' Id. In addition, for an injury to be

20      "concrete", it must be "de facto," meaning that it is "real" and not "abstract." Id.

21
        However, an injury need not be "tangible" in order to be "concrete," and intangible
        injuries may constitute injury in fact. Id. at 1549. In order to determine whether an
22
        intangible harm constitutes injury in fact, Spokeo provided two factors to be
23
        considered: "history and the judgment of Congress." Id. at 1549. Specifically, "(1)
24
        whether the statutory violation bears a 'close relationship to a harm that has
25
        traditionally been regarded as providing a basis for a lawsuit in English or
                                    PLAINTIFF'S INITIAL COMPLAINT- 14
                                                                                                 20CV
     Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.15 Page 15 of 44




 1 11     American courts,' and (2) congressional judgment in establishing the statutory
2 11 right,     including whether the statutory right is substantive or procedural." Matera v.

3         Google, No. 15cv 4062-LHK, 2016 WL 5339806, at *9 (N.D. Cal. Sept. 23, 2016).

4
          Spokeo also held that "the violation of a procedural right granted by statute can be

 5
          sufficient in some circumstances to constitute injury in fact." Spokeo, 136 S. Ct. at

     11
          1549. In such a case, a plaintiff "need not allege any additional harm beyond the
6
          one [the legislature] has identified." Id.
7
          74.   Here, Plaintiff alleges that Defendant Synergy Finance, LLC contacted him
 8
          using a "telephone dialing system." This is insufficient standing alone, but as in
9
          Charkchyan and Kramer, Plaintiff alleges sufficient additional facts. First, one of
10
          the calls is available to the Court as audio recordings of the person that initiated the
11
          calls. Second, the calls are solicitation advertisements: they advertise Defendant
12
          Synergy Finance, LLC's services for which Plaintiff has absolutely no use or
13
          interest. Third, Plaintiff declares that he has never heard of Defendant Synergy
14
          Finance, LLC, visited any location operated by said Defendant prior to the
15        harassing and annoying calls, nor provided his cellular telephone number to
16        Defendant Synergy Finance, LLC or consented to receive calls from Defendants.
17        Plaintiff also has had no prior business relationship with Defendants. Plaintiff had
18        no reason to be in contact with Defendant Synergy Finance, LLC nor has he ever

19   11 purchased any kind of product or service that they are selling. Plaintiffs

20        allegations are sufficient to establish that Defendants used an ATDS in sending

21
          their solicitation messages illegally and in direct violation of the TCP A.

22
          75.    In Plaintiffs case, the allegations establish that he did not give prior express
          consent. He declared that he was "the regular user and subscriber to the cellular
23
          telephone number at issue." He also declared that he has "never heard of
24
          [Defendant], visited any location operated by [Defendant], provided [his] cellular
25
          telephone number to [Defendant] or consented to receive text messages from
                                      PLAINTIFF'S INITIAL COMPLAINT- 15
                                                                                                     20CV
     Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.16 Page 16 of 44




 1   11 [Defendant]." As in Charkchyan, these allegations are sufficient to support
 2   11 Plaintiffs claims that he did not give prior express consent authorizing Defendants
 3   II to send the solicitation messages, nor to use an ATDS.

 4                                   FIRST CAUSE OF ACTION

 5              Negligent Violations of the Telephone Consumer Protection Act
 6                                         47 U.S.C. §227(b).
 7
        76.    Plaintiff repeats and incorporates by reference into this cause of action the
 8      allegations set forth above at Paragraphs 1-75.
 9      77.    The foregoing acts and omissions of all defendants constitute numerous and
10 II   multiple negligent violations of the TCPA, including but not limited to each and
11 II   every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular 47
                                                                                                  I

12   I I U.S.C. § 227 (b )(1 )(A).                                                                I




13   1178.     As a result of both Defendant's negligent violations of 47 U.S.C. § 227(b),        I




14   11 Plaintiff is entitled to an award of $500.00 in statutory damages, for each and everyl
15   11 violation, pursuant to 47 U.S.C. § 227 (b)(3)(B).                                         I




16
        79.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc
        in the future.
17

18
                                     SECOND CAUSE OF ACTION
19

        Knowing and/or Willful Violations of the Telephone Consumer Protection Act
20

21                                         47 U.S.C. §227(b)

22      80.    Plaintiff repeats and incorporates by reference into this cause of action the
23      allegations set forth above at Paragraphs 1-75.

24      81.    The foregoing acts and omissions of all defendants, jointly and severally,

25      constitute numerous and multiple knowing and/or willful violations of the TCPA,


                                     PLAINTIFF'S INITIAL COMPLAINT- 16
                                                                                                      20CV
     Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.17 Page 17 of 44




 1 11     including but not limited to each and every one of the above cited provisions of 4 7
 2   11   U.S.C. § 227(b), and in particular 47 U.S.C. § 227 (b)(l)(A).
 3 11     82.    As a result of all Defendant's knowing and/or willful violations of 47 U.S.C.

 4   II §227(b), Plaintiff is entitled to an award of$1,500.00 in statutory damages, for
 5
     II each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §
          227(b) )(3)(C).
 6
     11
          83.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc
 7
          in the future.
 8
                                     THIRD CAUSE OF ACTION
 9
                  Negligent Violations of the Telephone Consumer Protection Act
10

11        84.    Plaintiff repeats and incorporates by reference into this cause of action the

12
          allegations set forth above at Paragraphs 1-75.
          85.    The foregoing acts and omissions of all defendants, jointly and severally,
13 11
          constitute numerous and multiple negligent violations of the TCPA, including but
14 11
          not limited to each and every one of the above cited provisions of 47 U.S.C. §
15 11
          227(c), and in particular 47 U.S.C. § 227 (c)(5).
16
          86.    As a result of all Defendant's negligent violations of 47 U.S.C. § 227(c),
17
          Plaintiff is entitled an award of $500.00 in statutory damages, for each and every
18
     II violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
19
     II 87.      Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc
20   11   in the future.
21
                                   FOURTH CAUSE OF ACTION
22
          Knowing and/or Willful Violations of the Telephone Consumer Protection Act
23                                                                                                  I

                                          47 U.S.C. §227 et seq.                                    i

24
          88.    Plaintiff repeats and incorporates by reference into this cause of action the
25


                                     PLAINTIFF ' S INITIAL COMPLAINT- 17
                                                                                                        20CV
     Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.18 Page 18 of 44




 1 11     allegations set forth above at Paragraphs 1-75.
 2   11   89.     The foregoing acts and omissions of all defendants constitute numerous and
 3 11     multiple knowing and/or willful violations of the TCP A, including but not limited

 4   II to each and every one of the above cited provisions of 47 U.S.C. § 227(c), in
 5
     II particular 4 7 U.S.C. § 227 (c)( 5).
          90.     As a result of all Defendant's knowing and/or willful violations of 47 U.S.C.
 6
     II
          § 227(c), Plaintiff is entitled to an award of $1,500.00 in statutory damages, for
 7
          each and every violation, pursuant to 47 U.S.C. §227(c)(5).
 8   11
          91.     Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc
 9
          in the future.
10
                                      FIFTH CAUSE OF ACTION
11
                                    California Invasion of Privacy Act
12

                                         PC §632.7 and PC §6372
13

14        92.     Plaintiff repeats and incorporates by reference into this cause of action the

15
          allegations set forth above at Paragraphs 1-75.

16
     II 93.       The foregoing acts and omission of all defendants constitute numerous and

17   11
          multiple knowing and/or willful violations of CIP A, including but not limited to
          each and every one of the above cited provisions of California Penal Code §632,
18
          §632.7 and §637.2
19
          94.     As a result of all Defendant's knowing and willful violation of CIP A
20
          sections PC §632 et seq, including PC §632.7, Defendants both owe Plaintiff
21
          $5,000 per call.
22
          95.     Plaintiff is also entitled to injunctive relief as expressly provided for within
23
          CIPA to prohibit all defendants from illegally recording calls to Plaintiff ever
24
          agam.
25



                                       PLAINTIFF'S INITIAL COMPLAINT- 18
                                                                                                     20CV
     Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.19 Page 19 of 44




                                    PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiff requests judgment against all defendants for the
 3                                          following:
 4
                                 FIRST CAUSE OF ACTION
 5
             Negligent Violations of the Telephone Consumer Protection Act
 6
                                        47 U.S.C. §227(b)
 7
         • As a result of all Defendant's negligent violations of 47 U.S.C.
 8
            §22 7(b )( 1), Plaintiff is entitled to and request $5 00 in statutory damages, for
 9
            each and every violation, pursuant to 47 U.S.C. 227(b)(3)(B).
10
         • Any and all other relief that the Court deems just and proper.
11
                               SECOND CAUSE OF ACTION
12

13
      Knowing and/or Willful Violations of the Telephone Consumer Protection Act

14                                      47 U.S.C. §227(b)

15       • As a result of all Defendant's willful and/or knowing violations of 47 U.S.C.
16          §227(b)(1 ), Plaintiff is entitled to and request treble damages, as provided by
17          statute, up to$1,500, for each and every violation, pursuant to 4 7 U.S.C.

18          §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).

19
         • Any and all other relief that the Court deems just and proper.

20                              THIRD CAUSE OF ACTION
21      Negligent Violations of the Telephone Consumer Protection Act 47 U.S.C.
22                                            §227(c)
23       • As a result of all Defendant's negligent violations of 47 U.S.C.
24          §227(c )(5), Plaintiff is entitled to and request $500 in statutory damages, for
25          each and every violation, pursuant to 47 U.S.C. 227(c)(5).

                                 PLAINTIFF'S INITIAL COMPLAINT- 19
                                                                                                  20CV
     Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.20 Page 20 of 44




             • Any and all other relief that the Court deems just and proper.
 2                                 FOURTH CAUSE OF ACTION
 3   11
          Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 4
                                           47 U.S.C. §227(c)
 5
             • As a result of all Defendant's willful and/or knowing violations of 47 U.S.C.
 6
                 §227(c)(5), Plaintiff is entitled to and request treble damages, as provided by
 7
                 statute, up to $1,500, for each and every violation, pursuant to 47 U.S.C.
 8
                 §227( C)(5).
 9
             • Any and all other relief that the Court deems just and proper.
IO
                                        FIFTH CAUSE OF ACTION
11
                                     California Invasion of Privacy Act
12
                                           PC §632.7 and PC §6372
13           • As a result of all Defendant's wrongful acts, $5,000 per call for each such
14               call that was recorded without consent or disclose of such recording at the
15               beginning of the calls that Defendants made to Plaintiff.
16 11        •   Any and all other relief that the Court deems just and proper.

I 7 11    Respectfully submitted this 18 th day of September, 2020.
18

19

20

21


22

23

24

25


                                     PLAINTIFF'S INITIAL COMPLAINT- 20
                                                                                                   20CV
Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.21 Page 21 of 44
 Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.22 Page 22 of 44
          ase 3:18-cv-01455-LAB-MSB Document 82 Filed 05/30/19 PagelD.759 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11         ANTON EWING, et al.,                     Case No.: 18cv1455-LAB (JLB)
12                                     Plaintiff,
                                                    FINDINGS AND ADMONITION
13         V.                                       TO PLAINTIFF
14         OASIS MEDIA, LLC, et al.,
15                                  Defendant.
16
11   II         After affording Plaintiffs Anton Ewing notice and an opportunity to be heard,
18   II the Court found that although he had been repeatedly ordered to obey Civil Local
19   II Rule 83.4 (concerning civility and professionalism), he repeatedly violated this rule.I
20   II Ewing was discourteous and unprofessional when communicating with opposing!                I


21   II parties and counsel; he disparaged their intelligence, ethics, and behavior; and hei
22   II acted in a manner detrimental to the proper functioning of the judicial system.
23   II         Although Ewing has usually proceeded prose, he is a frequent litigant, andl
24   II represents to the Court that he has a J.D. from the University of Arizona College          1




25   II of Law. Despite his having legal training, the Court has repeatedly had to remind
26   II or order him to familiarize himself with various rules and to obey them. He is not
27   II in the same category as ordinary civil litigants whose unfamiliarity with applicable
28   II rules is more excusable. See Doe v. City of Los Angeles, 2013 WL 6019121, at

                                                    1
                                                                              18cv1455-LAB (JLB)
 Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.23 Page 23 of 44
          ase 3:18-cv-01455-LAB-MSB Document 82 Filed 05/30/19 PagelD. 760 Page 2 of 3



 1        *15 (C.D. Cal., Nov. 13, 2013); Phillips v. K/RO-TV, Inc., 817 F. Supp. 2d 1317,
 2        1323 (W.D. Wash., 2011 ). Although Civil Local Rule 83.4 refers to the duties o
 3        attorneys, Ewing must treat it as applicable to him. He is ORDERED to read and
 4        obey it. He is also ORDERED to read and obey Fed. R. Civ. P. 11.
 5             Specifically, Ewing is ORDERED to be courteous and civil in all
 6        communications with opposing counsel, parties, and third parties and to refrain
 7        from disparaging their intelligence, ethics, or behavior. This includes making
 8        accusations for improper purposes (such as to harass, delay, or embarrass) ori
                                                                                               I


 9        making any accusation without first confirming that it is accurate and supported by!
                                                                                               I


10        evidence. See Fed. R. Civ. P. 11 (b)(1) and (3). In filings in this Court, he is
11        ORDERED not to attach or quote from private correspondence or other private
12        communications (including letters, emails, texts, or phone calls) between himsel
13   11 and   other parties or counsel, except as specifically authorized under applicable
14   11   rules or laws, or permitted by judicial officers of the Court. He is ORDERED to
15        refrain from making misrepresentations to opposing counsel or parties.
16              Several documents Ewing provided to the Court showed that he misleadingly
17 II used the designation "JD" after his name, followed by a disclaimer mentioning
18 II privilege and confidentiality, and citing legal authority. 1 At the hearing, Ewing
19 II represented to the Court that he had stopped using this designation and would notl
20 II resume doing so, and the Court takes him at his word. When communicating with
21   II counsel, parties, or third parties in connection with litigation, Ewing is ORDERED
22
23
24   111
          Ewing offered the explanation that this was appropriate for his work as a tax
                                                                                                   1




25   II preparer. But the communications had nothing to do with tax preparation. In
     IIcontext, this was likely to mislead recipients, especially non-lawyers, into believing
26      he was a lawyer. In one particularly egregious example, he did this when
27   II discussing settlement with a non-lawyer. He inaccurately said the case was ove
     II and had been resolved in his favor, apparently to convince his opponent to make
28      a quick payment.

                                                   2
                                                                              18cv1455-LAB (JLB)
 Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.24 Page 24 of 44
     ase 3:18-cv-01455-LAB-MSB Document 82 Filed 05/30/19 PagelD.761 Page 3 of 3



 1   not use the designation "JD" after his name or otherwise suggest that he is an
 2   attorney.
 3         For a period of 36 months from the date this order is issued, Ewing must file
 4   a copy of this order along with any new pro se pleading he files in this District.
 5
 6         IT IS SO ORDERED.
 711 Dated:   May 29, 2019
 8
 9
                                              ~A-{k&Y:
                                             · ion.
                                               ·    - - Alan
                                                    Latry - - Burns
                                                              -

10                                           Chief United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
                                                                           18cv1455-LAB (JLB)
Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.25 Page 25 of 44
     Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.26 Page 26 of 44



Business Center                                                                              Online Services Search




   DETAIL                                               RETURN TO YOUR SEARCH                FILE YOUR ANNUAL REPORT


      Syn.::rgy Fimnh:"·, LLC

    This detail reflects the current data for the filing in the system.                                                 Print
      Name
      Synergy Finance, LLC
      filing ID                                             Status                                           Fictitious Name
      2016-000707023                                        Inactive - Adm inistratively Dissolved (Tax)
      Type
                                                            Sub Status
       Limited Liability Company - Domestic
                                                            Arch ived
                                                            Initial Filing
                                                            02/20/2016


      Standing - Tax                                        Inactive Date

       Delinquent                                           04/ 11/2017
      Standing - RA                                         Ter m of Dura tion

      Good                                                  Perpetual
      Standing - Other                                      Formed In

       Good                                                 Wyoming


       Principal Office                                     Mailing Address
       4 E 116th St                                         4 E 116th St
       New York, NY 10029                                   New York, NY I 0029
       USA                                                  USA


      Add itional Detai ls

       Registered Agrnt:                                    Latest AR/Year
       InCorp Services, l nc.                               .-\R Exempt
       1910 Thomes Ave                                      License Tax Paid
       Cheyenne, WY 8200 I U SA



      HistorY.


      System Archive - 2019-002536226                                                                 Date: 04/13/2019

      Dissolution/ Revocation - Tax- 2017-002044245                                                   Date: 04/11/2017

      Delinquency Notice - Tax- 2017-002011318                                                        Date: 02/02/2017
Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.27 Page 27 of 44


 RA Address Change - 2016-001901293                                 Date: 05/06/2016

 Initial Filing - See Filing ID                                     Date: 02/20/2016

 Public Notes

No Public Notes Found ...
 Parties

       Geneva Gomez (Organizer)                              Organization:
                                  Address:
Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.28 Page 28 of 44
   Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.29 Page 29 of 44




NYS Department of State

Division of Corporations


Entity Information

The information contained in this database is current through September 17, 2020.

                            Selected Entity Name: SYNERGY FINANCE, LLC
                                     Selected Entity Status Information
                    Current Entity Name: SYNERGY FINANCE, LLC
                         DOS ID #:          4922018
                   Initial DOS Filing Date:   MARCH 31, 2016
                            County:           NEW YORK
                         Jurisdiction:        WYOMING
                          Entity Type:        FOREIGN LIMITED LIABILITY COMPANY
                    Current Entity Status:    ACTIVE

                                  Selected Entity Address Information
         DOS Process (Address to which DOS will mail process if accepted on behalf of the entity)
         INCORP SERVICES, INC.
         ONE COMMERCE PLAZA
         99 WASHINGTON AVE, STE 805-A
         ALBANY, NEW YORK, 12210-2822
                                           Registered Agent
         NONE


                             This office does not require or maintain information
                              regarding the names and addresses of members or
                                 managers of nonprofessional limited liability
                             companies. Professional limited liability companies
                            must include the name(s) and address(es) of the original
                            members, however this information is not recorded and
                                   only available by viewing the certificate.

                                              *Stock Information
 Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.30 Page 30 of 44

                          # of Shares        Type of Stock         $ Value per Share
                                        No Information Available

                    *Stock information is applicable to domestic business corporations.

                                                 Name History

                           Filing Date     Name Type            Entity Name
                          MAR 31, 2016 Actual           SYNERGY FINANCE, LLC

A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New York
 State. The entity must use the fictitious name when conducting its activities or business in New York State.

               NOTE: New York State does not issue organizational identification numbers.

                                          Search Results New Search

      Services/Programs
                ,          I   Privacy Polic-Y. I Accessibility PolicY.   I   Disclaimer   I   Return to DOS
                                            HomepJ!g~ I Contact Us
Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.31 Page 31 of 44




                        Cl l!QJqx11
   Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.32 Page 32 of 44



M Gmail                                                                     Stark S <seoresearchdata@gmail.com>



Anthony - Take full advantage of our promotion!!
2 messages

Ryan Smith <ryan@synergyfinancellc.com>                                                 Fri, Sep 18, 2020 at 12:27 PM
To : seoresearchdata@gmail. com


 Hello Anthony,

 Thank you so much for giving me the opportunity to spea k to you about the advantages that Synergy
 Financial, offer's to business owners like yourself. Just to recap, since we are a direct source of funds we
 are able to offer some of the lowest rates in the industry. The good news is based on your business profile
 you fit nicely into our business loan programs! Our programs offer very aggressive rates and terms specific
 to your industry. Synergy Financials Business Loan Programs provide you with access to the cash you
 need to grow and succeed without restrictions on how the money is used.

         •    Quick Funding

         •       No Collateral & Personal Guarantee is required

         •       No Obligation & Up-front cost

         •       Poor credit is not a barrier

         •       Flexible (Daily/Weekly/Monthly) Repayment Option

         •       Funding within 2 business days

         •       No need to change Credit Card processor

  It's easy to get started. Please complete the attached application and either fax or email it back to me. The
  following is all that is needed for approval and to receive an offer from us which will be valid for the next 30
  days.

           1. Signed up Application
          2. 6 most recent Bank Statement (ALL PAGES)
          3. Driver license
          4. Voided check
  I will have approval numbers for you very quickly upon receipt of your application and your documents will
  be kept safe. Once I have an offer, we will contact you immediately to go over all the details. We
  appreciate the opportunity to provide you with the working capital to expand and grow your business.
  Should you have any more queries feel free to email me back or reach me at my direct line on 917-387-
  4181. Hope to hear from you soon.
                        Ryan Smith
                        Senior Funding Coordinator
       SYnerGY
       Fmancm           T: 888-808-3525 (Ext# 102) IM: 917-387-4181
                        E: rya n@synergyfi nancell c.com
                        I www.synergyfinancellc.com

                        ©@@@@®
    Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.33 Page 33 of 44



     ·------
     ·-- ___
    ,£y1.,._:. ....... \0Nt



      --·-·""·--
     •--1.0Nt
     • QIID!fc:NIO-
             ,..,..,
     • CGNJllala . . . . . . ~

        tJ




               Sender notified by
   -../✓       Mailtrack


  m414K
   Ryan Smith - USA.pdf



Stark <seoresearchdata@gmail.com>                                 Fri , Sep 18, 2020 at 12:33 PM
To: Ryan Smith <ryan@synergyfinancellc.com>

  100 William Street 7th Floor New York, NY 10038 United States

  I am going to sue you


  [Quoted text hidden]
  Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.34 Page 34 of 44

 Get Accredited                                                  Consumer Logl.o.                                 Business Logl.o.




9 MY. BBB
                                  Home > New York > New York > Factoring Service > Quick Access Capital

                                                                         RPttPr R11sinPss Rt JrPrit 1®

                                         Quick Access Capital                                  Q 100 William Street 7th
                                                                                                   Floor
                                         Factoring Service
                                                                                                   New York, NY 10038-
                                                                                                   5055

                                                                                               0   http://guickaccesscapital.
                                                                                                   com

                                                                                               M Ema il this Bus iness
                                                                                               J   (347) 955-0055



                   Accreditation                                   BBB Rating                       Customer Reviews



       THIS BUSINESS IS NOT BBB
             ACCREDITED
                                                                        C-
                                                        Customer Reviews are not used in the
                                                                                                      *****
                                                                                                   Average of 5 Customer
                                                                                                         Reviews
                                                              calculation of BBB Rating




            Customer Complaints
    1 complaints closed in last 3
               years
    1 complaints closed in last 12
              months

       View Complaints SummarY.




   Customer Complaints
   1   r,   IC"'tr"\mo.- rl""\r"'r"H.... l~in+c-




This website uses cookies to analyze traffic, assist with navigation, and improve your experience. You can
iearn more about our cookies in our Privacy Policy
   Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.35 Page 35 of 44




   Business Details
   Location of This Business
   100 William Street 7th Floor, New York, NY 10038-5055
   M !::ma il this Bus iness
   BBB File Opened: 4/27/2017
   Additional Contact Information
   Email Addresses
   M !::mail this Business        Prin,a1v




    Business Categories
     Factoring Service




    Local BBB
    BBB Serving Metropolitan New York


                                                       More Info on Loca l BBB



 BBB Business Profiles may not be reproduced for sales or promotional purposes.

 BBB Business Profiles are provided solely to assist you in exercising your own best judgment. BBB asks third parties who publish
 complaints, reviews and/o r responses on this website to affi rm tha t the information provided is accurate. However, 888 does not
 verify the accuracy of information provided by third parties, and does not guarantee the accuracy of any information in Business
 Profiles.
 When considering complaint information, please take into account t he company's size and volume of transactions, and understand
 that the nature of complaints and a firm's responses to them are often more impo rtant tha n the number of complaints.
 BBB Business Profiles generally cover a three-year reporti ng period. BBB Business Profi les are subject to change at any time. If you
 choose to do business with this business. please let the business know that you contacted BBB for a 888 Business Profile.
 As a matter of policy, BBB does not endorse any product, service or business.




This website uses cookies to analyze traffic, assist with navigation, and improve your experience. You can
learn mme about our cookies in our Privacy Policy
Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.36 Page 36 of 44
               Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.37 Page 37 of 44
                                                                                                                                                                              SYnerGY
                    Synergy Financial                                           Loan Application                                                                              F1nanc1aL


c> Account Manager: Ryan Smith, Direct Phone: 917-387-4181, Email: ryan@synergyfinancellc.com, Fax# 888-303-0299

. . If you are the sole owner applying for credit on behalf of your business and arerelying on your own income or assets as a guarantor and not the income or
    assets of another person, complete Owner Information (1) and omit Owner Information (2).

. . If this is an application for joint owners applying for credit on behalf of your business, complete Owner Information (1) and (2).

    COMPANY INFORMATION

                                                                                               Legal Entity:                                               Do you have an
    Legal Company Name:                                                                                                                                    outstanding merchant
                                                                                                D    Corporation                                           cash advance?
    Doing Business                                                                                                                       0      LLC    •     Yes, it is: $
    As (DBA):                                                                                   D    General Partnership                 0      LLP


    Tax ID:
                                                                                                •    Sole Proprietorship                               0    No


    Physical Address                                                                           IComoanv Tvoe / Industrv :
    (No P.O . Box):
                                                                                               IState of Incorooration:

    rih •                                      c:•~·...                ?in·                     r7 Dont               r7 Own

    Comoanv Phone :                                                                            Landlord Name:

    Business Inceotion Date:                                                                   Landlord Phone:


    REQUIRED FOR RECOMMENDED LOAN AMOUNT
     Gross Annual Business Revenue:                                                                                                       Loan Amount Requested:              Desired Loan Term:



                                                                                                                                                                             Months:

    OWNER INFORMATION                                                                                                    OWNER INFORMATION
      First Name :                                     MI:                                          First Name:                                                        MI:
      Last Name:                                                                                    Last Name :

      Email:                                                                                        Email:

      Home Phone:                                                                                   Home Phone:

      Cell Phone:                                                                                   Cell Phone :

      Social Security Number:                                                                       Social Security Number:

      Date of Birth:                                                                                Date of Birth:

      Home Address (No P.O . Box):                                                                  Home Address (No P.O. Box) :



      City:                                                       State:                            City:                                                     State:

      Zip Code:                                        % Ownership:                                 Zip Code:                                         %Ownership:

    The Merchant and Owner(s)/Officer(s) identified above (in dividually, an "Applicant") each represents, acknowledges and agrees that (1)
    all information and documents provided to Representative including credit card processor statements are true, accurate and complete ,       Signature ( 1)
    (2) Applicant will immediately notify Representative of any change in such information or financial condition, (3) Applicant authorizes
    Representative to disclose all information and documents that Representative may obtain including credit reports to other persons or
    entities (collectively, "Assignees") that may be involved with or acquire commercial loans havi ng daily repayment features or purchases
    of future receivables including Merchant Cash Advance transactions, including without limitation the application therefor (collectively,
    "Transactions"), and each Assignee is authorized to use such information and documents, and share such information and documents
    with other Assignees, in connection with potential Transactions, (4) Representat ive and each Assignee will rely upon the accuracy and      Signature (2)
    completeness of such information and documents, (5) Representative, Ass ignees, and ea ch of their representatives , successors, assigns
    and designees (collectively, "RecipientsH) are authorized to request and receive any investigative reports, credit reports, statements
    from creditors or financial institutions, verifica tion of information, or any other information that a Recipient deems necessary, (6)
    Applicant waives and releases any claims against Recipients and any information-providers arising from any act or omission relating to
    the requesting, receiving or release of information, and (7) each Owner/Officer represents that he or she is authorized to sign this form
    on behalf of Merchant. A copy of this authorization may be accepted as an original. The term "Representative· shall mean an y funding       Date:
    source looking to offer, make available, or provide to the Merchant access to loans or merchant cash advances based on such
    Merchant's future receivables or sales and/ or structured with a periodic repayment feature .
Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.38 Page 38 of 44
Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.39 Page 39 of 44
         Case: 1:19-cv-01618 Document#: 1 Filed : 03/06/19 Page 1 of 16 PagelD #: 1




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

   RENEE ESTESE,
                                                         Case No. 1:19-cv-1618
          Plaintiff,

   v.                                                    CLASS ACTION COMPLAINT

   SYNERGY FINANCIAL PARTNERS INC
   and DOES 1-20,                                        JURY DEMANDED

          Defendants.


          Now comes the Plaintiff, RENEE ESTESE ("Plaintiff'), by and through her attorneys, and

   for her Class Action Complaint against the Defendants, SYNERGY FINANCIAL PARTNERS

   INC and DOES 1-20 (collectively referred to below as "Defendants" ), Plaintiff alleges and states

   as follows:

                                   PRELIMINARY STATEMENTS

           I.     This is an action for damages, injunctive relief, and any other available legal or

   equitable remedies, for violations of the Telephone Consumer Protection Act ("TCPA"), 4 7 U .S.C.

   § 227, et seq., resulting from the illegal actions of Defendants, in negligently, knowingly and/or

   willfully placing through its agent(s), automated sales, solicitation and/or other telemarketing calls

   to Plaintiffs cellular telephone, in violation of the TCPA and its related regulations, specifically

   the National Do-Not-Call Registry and internal do-no-call provisions of 4 7 C.F .R. 64.1200( c) and

   (d), thereby invading Plaintiffs privacy. Plaintiff alleges as follows upon personal knowledge as

   to herself and her own acts and experiences, and, as to all other matters, upon information and

   belief, including investigation conducted by her attorneys.
Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.40 Page 40 of 44
    Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.41 Page 41 of 44

                                                                             r------------------ --- -·
                                Wyoming Secretary of State



 ~ ~
                        ~         State Capitol Building, Room 110




 ~
                                                      th
                                        200West24 Street                                        Ed Murray, WY Secretary of State
                                     Cheyenne, WY 82002-0020
                                         Ph. 307.777.7311                                       ALEO: 02/20/201& 09:14AM
                                         Fax 307.777.5339                                       ID: 2016-000707023
                                     Email: Business@wyo.gov




                                              Limited Liability Company
                                               Articles of Organization
1. Name of the limited liability company:
  pynergy Finance, LLC

2. This entity elects to be a close limited liability company:          D
3. Name and physical address of its registered agent:
(The registered agent may be an individual resident in Wyoming, a domestic or foreign entity authorized to transact business in Wyoming,
having a business office identical with such registered office. The registered agent must have a physical address in Wyoming. A Post Office
Box or Drop Box is not acceptable. Jfthe registered office includes a suite number, it must be included in the registered office address.)

       Name:        lnCorp Services, Inc.


                    I
       Address: 1621 Central Ave. Cheyenne, WY 82001                                                                                    I
                              (Jfmail is received at a Post Office Box, please include in the above address.)
4. Mailing address of the limited liability company:

     East 116th Street New York, NY 10029

5. Principal office address:

     East 116th Street New York, NY 10029




Signature:      ~f.A6~" 44- _ fS,rf;,{Jlf'<, v, - A                                                Date: ~2/11 /2016
                                                                                                                  (mmlddlyyyy)

Print Name: ...._ ________________                                          __,


Contact Person: peneva Gomez

Daytime Phone Number:k877) 777-0450                            Email: ~ilings@swyftfilings.com
                                                                  (Email provided will receive annual report reminders and filing evidence)
                                                                                    *May list multiple email addresses
LLC-ArticlesOrganization - Revised October 2014
         Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.42 Page 42 of 44

                                                                                                        Wyoming Secretary of State




  ~
                                                                                                           State Capitol Building, Room 11 o
                                                                                                                                     th
                                                                                                                        200 West 24 Street
                                                                                                                Cheyenne, WY 82002-0020
                                                                                                                          Ph. 307.777.7311
                                                                                                                          Fax 307.777.5339
                                                                                                                  Email: Business@wyo.gov



                                 Consent to Appointment by Registered Agent


r, jlnCorp Services, Inc.                                                                          J, registered office located at
                                    (name of registered agent)
   1621 Central Ave. Cheyenne, WY 82001
                                                                                                       voluntarily consent to serve


              * (registered
                    .       office physical address, city, state & zip)

as the registered agent for      1syne rgy Finance, LLC            (name of business entity)

I hereby certify that I am in compliance with the requirements of W .S. 17-28-101 through W .S. 17-28-111 .


Signature:          ~ ~half of lnCorp Services, Inc.                                       Date: jo2/05/2016
                                                                                                             (mmldd/yyyy)
                                                                                                                                   I
                I
Print Name: Jackie DeFilippis                                    !Daytime Phone:     ~ 800) 246-2677
Title:   IAuthorized Representative                             !Email: IJackie.DeFilippis@incorp.com                                    I
Registered Agent Mailing Address
(if different than above):


*If this is a new address, complete the following:

Previous Registered Office(s):
                                 .....-------------------------------------,
I hereby certify that:
     •   After the changes are made, the street address of my registered office and business office will be identical.
     • This change affects every entity served by me and I have notified each entity of the registered office change.
     • I certify that the above information is correct and I am in compliance with the requirements of W .S. 17-28-101 through
          w.s. 17-28-111.
Signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                         (Shall be executed by the registered agent.)                      Date:   I         (mmldd/yyyy)    I
 Checklist
 [1J Submit one originally signed consent to appointment and one exact photocopy.


RAConsent- Revised 12/1 I
 Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.43 Page 43 of 44



                                       STATE OF WYOMING
                                  Office of the Secretary of State




       I, ED MURRAY, SECRETARY OF STATE of the STATE OF WYOMING, do hereby certify
that the filing requirements for the issuance of this certificate have been fulfilled.


                                  CERTIFICATE OF ORGANIZATION

                                      Synergy Finance, LLC



        Accordingly, the undersigned, by virtue of the authority vested in me by law, hereby issues
th is Certificate.

        I have affixed hereto the Great Seal of the State of Wyoming and duly executed this official
certificate at Cheyenne, Wyoming on this 20th day of February, 2016.




                                              By:            Lance Cockrell

         Filed Date: 02/20/2016
Case 3:20-cv-01873-AJB-BLM Document 1 Filed 09/21/20 PageID.44 Page 44 of 44




                Court Name: USDC California Southern
                Division: 3
                Receipt Number: CAS124334
                Cashier ID: afuller
                Transaction Date: 09/22/2020
                Payer Name: Anton A. Ewing Trustee
                CIVIL FILING FEE
                 For: Anton A. Ewi ng Trustee
                 Case/Party: D-CAS-J-20-CV-001873-001
                 Amount:         $400 .00
                CHECK
                 Check/Money Order Num: 1348
                 Amt Tendered : $400 .00
                 Total Due:      1400.00
                 Total Tendered: 400.00
                 Change Amt:      0.00

                 There wi 11 be a fee of $53.00
                 charged for any returned check.
